IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37240

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 607
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 24, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JEFFREY LEE HAMILTON,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for felony driving under the influence of alcohol,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Chief Judge, GUTIERREZ, Judge
                                     and GRATTON, Judge

PER CURIAM
       Jeffrey Lee Hamilton was convicted of felony driving under the influence of alcohol,
Idaho Code §§ 18-8004, 18-8005(7). The district court imposed a unified sentence of ten years,
with a minimum period of confinement of five years. Hamilton appeals, contending that the
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hamilton’s judgment of conviction and sentence are affirmed.




                                                   2